Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 1 of 10 Page|D# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
(Alexandria Division)
JOHN DOE,
Plaintiff,
V- Civil Action No.

FAIRFAX COUNTY SCHOOL BOARD,

Defendant.

 

 

COMPLAINT
For his complaint against defendant Fairfax County School Board for
violating his Constitutional rights to due process and freedom of speech as Well as
his rights under Title IX of the Education Amendments of 1972, plaintiff John Doe1
states as followsi
The Parties and Jurisdiction
1. Plaintiff John Doe (“Doe”) Was a student at Robinson Secondary School
(“Robinson”), located in Fairfax County, Virginia. He is 18 years old.
2. Defendant Fairfax County School Board (“Board”) is Vested With the authority
to supervise the public schools of Fairfax County, Virginia.

3. The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

 

1 “John Doe” is not the Plaintiff s real name. Due to the nature of the allegations in this lawsuit, and
because many of the Witnesses referenced in this complaint are minors, Mr. Doe is proceeding under
pseudonyms to protect his privacy and out of fear of retaliation. He is also using pseudonyms to
protect the minors involved in this case. In using pseudonyms, Mr. Doe relies upon the factors set
out in Co. Doe V. Pub. Citi'zen, 74 F.3d 246 (4“1 Cir. 2014). A motion to proceed under a pseudonym is
forthcoming

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 2 of 10 Page|D# 2

plaintiffs’ claims arise under federal law - the United States Constitution, 28 U.S.C.
§ 1983 and Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681-88.
The Facts
4. Doe is a high school senior. Until January 10, 2019, he was studying at
Robinson Secondary School. He has a 3.2 grade point average and was active on his
school’s wrestling team. He is a state champion wrestler and Was also recognized as
an All American. Through his academic and wrestling achievements, he was awarded
admission and a scholarship at a prestigious University; he is currently set to
matriculate in the autumn of 2019.
5. During the current 2018 to 2019 school year, Doe befriended a female student
(“Student A”), who was new to Robinson.
6. Doe and Student A had classes together and would see each other at school
outside of class. Doe flirted with Student A, which included friendly conversations,
putting his arm around her and playfully poking her in class. Student A did not reject
these overtures. In fact, she would often seek out Doe’s company.
7. On December 6, 2018, another male student (“Student B”) slapped Student A
on her buttocks. Doe was present when this occurred but video surveillance of the
incident conclusively shows that Doe did not take part in the slapping of Student B.
8. After being assaulted by Student B, Student A filed a complaint With a school
administrator, accusing Doe and Student B of sexual harassment. The accusations
included the assault by Student B and allegations of sexual harassment by Doe. An

investigation was initiated by Travis Hess, an assistant principal at Robinson.

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 3 of 10 Page|D# 3

9. When confronted with the allegations against him, Doe denied ever harassing
Student B but was nonetheless suspended from school because of the allegations
against him.

10. Other female students, who were friends of Student A, colluded with each other
and Student A; they made false statements about Doe as part of Hess’s investigation
11. The investigation was limited and inadequate. Hess failed to interview all of
the important witnesses, such as other students who were in the hallway at the time
of the slapping incident, and failed to give Doe an opportunity to respond fully to all
the allegations against him.

12. One of the female witnesses later recanted part of her story to Hess.

13. Additionally, one of the female witnesses contradicted the statement she made
to Hess in text messages sent to another student, which exculpated Doe.

14. Thus7 the parties to the dispute disagreed as to the material facts, making the
credibility of the various witnesses essential to resolving the dispute of whether Doe
sexually harassed or inappropriately touched Student A.

15. Robinson administrators referred Doe to the Board’s hearing office for an
adjudication of the complaint against him.

16. Robinson Principal l\/Iatthew Eline drafted a letter informing Doe’s parents (at
the time, Doe was still a minor) of the suspension and providing notice of the charges
against Doe. The letter was dated December 10, 2018, but not mailed until December
18, 2018, as shown by the postmark. lt was not received until December 20, 2018, the

day before the hearing.

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 4 of 10 Page|D# 4

17. The hearing commenced on December 21, 2018 at 10300 a.m. and, as a result,
the notice provided Doe with an inadequate opportunity to prepare for the hearing
(just a single day after his parents received the notice).

18. The hearing was conducted by Lisa Forrest, a hearing officer for the division
superintendent

19. At the hearing, neither Doe nor anyone on his behalf was allowed to question
his accusers or the witnesses against him.

20. The hearing officer found the witnesses against Doe to be credible without
hearing their testimony. Indeed, none of the Witnesses against Doe even attended the
hearing. Instead, Ms. Forrest determined the credibility of these witnesses based on
the second-hand testimony of Principal Eline and Assistant Principal Hess.

21. Assistant Principal Hess gave a second-hand account of the statements of the
Witnesses against Doe. He represented that these witnesses were credible, even
though at least one witness had recanted part of her testimony. His representation
to the hearing officer on the credibility of witnesses was inaccurate.

22. The hearing Was governed by the Board’s Student Rights and Responsibilities
handbook (“SR&R”) and should have also been governed by the Board’s duties under
the United States and Virginia Constitutions and other relevant statutes, including
Title IX of the Education Amendments of 1972. The hearing procedures are attached
as Exhibit 1.

23. The SR&R is woefully inadequate for a host of reasonsi (a) it does not provide

for a presumption of innocence§ (b) it does not provide a hearing officer with any

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 5 of 10 Page|D# 5

standard of review for deciding whether or not a student violated the student code of
conduct§ (c) it does not provide any meaningful opportunity for a hearing officer to
decide whether the witnesses against an accused student are credible§ (d) it does not
provide accused students with an adequate opportunity to challenge the evidence
against them; (e) it has no method of allowing accused students to cross'examine the
witnesses against them, either directly or indirectly; (0 it defines sexual harassment
vaguely and inconsistently with the laW, see Exhibit 2 at 5§ (g) it defines improper
touching vaguely and is enforced in such a way as to make it inconsistently and
disproportionally enforced against male students, see Exhibit 3.

24. On January 10, 2019, hearing officer Forrest sent Doe’s parents a letter
explaining that she had found that Doe had violated the SR&R and that he would be
reassigned to Mountain View High School (“l\/[ountain View”) for the remainder of his
senior year, Mountain View is an alternative educational setting and offers
substantially fewer educational and extra-curricular opportunities for Doe.

25. In her decision, Ms. Forrest discounted Doe’s testimony without cause and
failed to properly consider the evidence that he offered at the hearing.

26. Ms. Forrest ordered that Doe be enrolled at Mountain VieW as a probationary
student for the remainder of his senior year, Consequently, he will not be able to
attend sports activities, including wrestling. This will likely cause Doe to lose his
college scholarship and perhaps even his college admission. Doe will also not be able
to attend graduation activities. lndeed, Doe has even been denied admission to

another high school outside of the Fairfax County Public Schools because of Ms.

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 6 of 10 Page|D# 6

Forrest’s finding against him.

27 . Ms. Forrest’s decision that Doe sexually harassed a female student will
substantially interfere with any further college applications by Doe. For instance,
while many colleges and universities no longer ask a student if he or she has been
convicted of a crime When deciding admissions, they often still ask about instances of
student discipline, the existence of Which dramatically decreases chances of
acceptance.

28. Defendant has caused and is causing irreparable damage to Doe’s reputation,

education, and future learning opportunities

QM
(Violation of Title IX)

29. Plaintiff incorporates by reference all paragraphs of this Complaint as though
fully set forth herein.

30. Defendant receives federal funding.

31. Because it receives federal funding, defendant is subject to the requirements
of Title IX of the Education Amendments of 1972, as codified in 20 U.S.C. § 1681, et
seq., (“Title IX”).

32. Title IX prohibits discrimination in the education setting based on a student’s
gender. Unlawful gender discrimination also occurs when a high school disciplines a
student based on improper assumptions about gender roles.

33. Defendant treated Doe differently due to his gender when he was punished for
sexual harassment.

34. l\/lale students in Fairfax County Public Schools are treated disproportionately

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 7 of 10 Page|D# 7

harsher for accusations of sexual harassment, improper touching, or other sexual
misconduct as compared to female students

35. For instance, if a male student and female student are both engaged in mutual
sexual contact on school grounds, it is common for the male student to be punished
and for the female student not to be punished, based on gender.

36. Likewise, when male and female students touch each other in flirtatious but
non'sexual ways, it is common that a male student will be punished and a female
student will not be punished,

37 . In this case, Doe was treated more harshly and punished because he was a
male student; a female student in a similar position would not have been punished.
38. Moreover, defendant acted in the shadow of (1) Office of Civil Rights (“OCR”)
investigations into how schools handle allegations of sexual assault; and, (2)
innumerable reports covered in the national media that suggest the pervasive nature
of sexual assault committed by male students on campuses throughout the nation. As
a reaction to the scrutiny of these OCR investigations and national stories, and in
order to be perceived as aggressively addressing the perceptions that sexual assault
against female students is rampant on campuses, many schools, like the Fairfax
County Public Schools, treat male students accused of sexual misconduct by female
students more aggressively than it otherwise would, and more aggressively than it
would treat similar complaints made by male students against female students.

39. Defendant refused to believe Doe because he is male and would have believed

a female student in the same situation.

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 8 of 10 Page|D# 8

40. Doe’s punishment was disproportionately severe because he was a male.
41. Defendant’s disciplinary procedures are flawed and do not provide for a fair
and reliable outcome. Male students at schools governed by the Board are more likely
to be disciplined than female students for the same offense.
42. Here, Doe was incorrectly found responsible for violating the SR&R because he
Was a male student and because Defendant’s policies, practices, and procedures
wrongly disfavor male students, like Doe.
WHEREFORE, plaintiff prays for judgment as set forth herein.
COUNT II
(Violation of Doe’s First Amendment rights pursuant to 42 U.S.C. § 1983)
43. Plaintiff incorporates by reference all paragraphs of this Complaint as though
fully set forth herein.
44. The First Amendment to the United States Constitution states that “Congress
shall make no law . . . abridging freedom of speech.”,
45. The First Amendment protections to speech apply in a high school setting.
46. Defendant violated Doe’s First Amendment rights by punishing him for his
speech, using a harassment policy and an improper touching policy that is
unconstitutionally vague and overly broad because it prohibits conduct that creates
an “offensive environment.”
WHEREFORE, plaintiff prays for judgment as set forth herein.

wm
(Violation of Fourteenth Amendment rights pursuant to 42 U.S.C. § 1983)

47. Plaintiff incorporates by reference all paragraphs of this Complaint as though

Case 1:19-cv-00065-A.]T-I\/|SN Document 1 Filed 01/16/19 Page 9 of 10 Page|D# 9

fully set forth herein.
48. The Fourteenth Amendment to the United States Constitution provides that
no state shall “deprive any person of life, liberty, or property, without due process of
law.”
49. Public school students have a property and liberty interest in their education.
50. Defendant denied Doe’s due process rights when it suspended him for ten days
without properly notifying him of the allegations against him, without a proper
hearing, conducted a biased and incomplete investigation, and held a hearing without
proper notice or due process protections
51. Defendant denied Doe’s due process rights when it imposed sanctions on him
without considering the exculpatory evidence that he provided.
52. Ms. Forrest demonstrated her bias When she discounted Doe’s statements
without any evidence. As a result of Ms. Forrest’s bias, Doe never received a fair
hearing.
53. Defendant’s disciplinary policies in the SR&R violate due process on their face
for numerous reasons, including the followingf

a. Students accused of offenses are not presumed innocent;

b. Hearing officers do not have a standard of proof that they must meet (such as

preponderance of the evidence or clear and convincing evidence) before
punishing a student for violating school rules;

c. Accused students are not given an opportunity to cross-examine their accusers

or the Witnesses against them, either directly or indirectly; and

Case 1:19-cv-00065-A.]T-|\/|SN Document 1 Filed 01/16/19 Page 10 of 10 Page|D# 10

d. The hearing officer does not hear the accusations against an accused student
directly from a witness in a live hearing. Instead a school administrator, Who
presents the case against the accused student, provides a summary of the
evidence against the student and vouches for the credibility of the accusers
Consequently, the hearing officer only has the ability to test the credibility of
the accused and not the accusers

54. As a result of these due process violations, Doe Was suspended and then
reassigned to an alternative learning center as a probationary student.

WHEREFORE, plaintiff John Doe prays that judgment be entered in his favor forf

(1) An injunction restraining defendant from (a) continuing to enforce any
punishment against John Doe, and (b) noting the Hearing Officer’s findings
and sanctions on his academic record or transcript;

(2) Damages in an amount to be proven at trial;

(3) Attorneys’ fees pursuant to 42 U.S.C. § 1988; and

(4) Costs and such further relief as is just and equitable.

DATED! January 16, 2019 Respectfully submitted,

_.., AZU

B .
iii/§§ R.Bi ari,`vsB N0.79292
7

 

 

vey & innall, PLLC
7 King Street _ Suite 300
Alexandria, VA 22314
Telephone: (703) 888-1943
Facsimilei (703) 888-1930
Emailf jbinnall@harveybinnall.com
C'o unse] for P]ajn tjff

10

